Citation Nr: 1517655	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1981 until July 1981.  He had an additional period of service from February 1983 to January 1987; however the appellant's discharge was characterized as bad conduct.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the VA Regional Office (RO) in Detroit, Michigan.

The Board also notes that although the appellant requested a hearing before the Board, he failed to report to a hearing scheduled in March 2015 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.

The issue of whether the appellant's character of discharge from service is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

During the February 2011 hearing, the appellant testified that he had a lot of emotional problems following surgeries in 1983.   He testified that he has had anxiety, stress, and depression since the surgeries, and that at the time he was discharged for bad conduct he was drinking a lot and was addicted to pain killers.  
He pointed to recent VA outpatient clinic records, which indicate that he has a diagnosis of PTSD and dysthymia.  See the January 20, 2011 VA treatment record.  The appellant also stated that he was receiving ongoing treatment at the Detroit VA medical center for issues including depression, anxiety, and manic depression.  

The appellant's testimony and his VA treatment records raise the issue of whether he was insane at the time of his unauthorized absences leading to his undesirable discharge.  As such, the appellant's service treatment records should be obtained and associated with the claims file.  See Moore v. Shinseki, 555 F.3d 1369 (2009).  In addition, any outstanding VA medical records should be obtained and associated with the file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Finally, the appellant stated during the hearing that he may have applied for a character of discharge upgrade to a discharge through the Department of Defense. The RO/AMC should contact the service department Board of Correction of Military Records to determine whether the appellant applied for a character of discharge upgrade and obtain any documentation pertaining to such application.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's service treatment records, including enlistment and separation examinations, and associate them with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the appellant, including records from the Detroit VAMC.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Contact the service department Board of Correction of Military Records to determine whether the appellant applied for a character of discharge upgrade.  Any documentation pertaining to any such application should be obtained and associated with the claims file.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2014).





